Citation Nr: 1517461	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-03 905	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  The Veteran died in June 1995.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Philadelphia Department of Veterans Affairs (VA) Regional Office and Insurance Center.

The Board notes that the appellant was scheduled to present testimony before a Veterans Law Judge (VLJ) on March 18, 2015.  However, one week before, the appellant notified VA that she was unable to attend and withdrew her request for a hearing.


FINDING OF FACT

The evidence indicates that the appellant's income, for the period in question, exceeds the maximum countable income for death pension.  


CONCLUSION OF LAW

The criteria for VA death pension benefits were not met.  38 U.S.C.A. § 101, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In this case, in response to her claim, the appellant was sent the appropriate income and expense forms (including VA Form 21-0518-1: Improved Pension Eligibility Report and VA Form 21-8416: Medical Expense Report).  She had received death pension benefits previously that had been terminated in September 2006 due to excessive income.  As she was reapplying for the same benefits, she was aware of the role both income and expenses play in her eligibility.  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, and has not argued that she was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).  

VA also has a duty to assist the appellant in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the appellant's reported financial information and her statements in support of the claim.  She has not submitted the requested additional information on medical expenses and VA cannot obtain that separately.  The Board has reviewed the record and concludes that no available outstanding evidence has been identified.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.

Death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law. 

An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits. 

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

The appellant's income in 2010 exceeded the maximum allowable death pension rate (MAPR).  Income from Social Security Administration benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  In 2010, the year of the appellant's claim, the MAPR for a spouse with no dependents was $7,933.  See Appendix B of the VA Adjudication Procedures Manual M21-1; 38 C.F.R. § 3.21.  The appellant's July 2010 claim shows a monthly SSA payment of $1005, or $12,060 per year.  She submitted SSA records confirming this monthly SSA payment.  Thus, her income exceeded the MAPR in 2010 by more than $4000.

In her May 2011 notice of disagreement, the appellant argued that her income should not be considered too high for death pension benefits, citing the high cost of living.  Death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law.  The Board must adhere to the published MAPR.  As the appellant's gross income exceeds this amount, the only way for her to qualify for death pension benefits would be to show that she had sufficient qualifying unreimbursed expenses to reduce this income to an amount below the MAPR.

The appellant's income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 38 U.S.C.A. § 1503(a)(8).  

In this case, however, the appellant has not submitted any record of medical or other unreimbursed expenses and, indeed, has left these form sections blank.  See July 2010 claim, April 2011 medical expense report.  Although her previous years' reports suggest that she does pay some medical expenses, the appellant has not provided any evidence of similar payments during the current appeals period.  The appellant has failed to provide any tangible account of her unreimbursed expenses and the Board cannot obtain these amounts without the appellant's assistance.  As such, there is no basis upon which to reduce the appellant's countable income.

The appellant's countable income exceeds the maximum annual income allowed for the payment of death pension benefits.  She is thus precluded from receiving death pension benefits.  See 38 C.F.R. § 3.23(a) (5).  Should her financial status change, she may re-file for such benefits.  For the period in question, however, her claim must be denied.


ORDER

Entitlement to death pension benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


